UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-7702


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

TONY J. BACON,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
Senior District Judge. (3:04-cr-00012-NKM-1)


Submitted:   February 13, 2012             Decided:   February 28, 2012


Before WILKINSON, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony J. Bacon, Appellant Pro Se.         Nancy Spodick Healey,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tony   J.   Bacon    appeals    the   district   court’s     order

denying his motion for early termination of supervised release

pursuant to 18 U.S.C. § 3583(e)(1) (2006).           We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.           See United States v.

Bacon, No. 3:04-cr-00012-NKM-1 (W.D. Va. Nov. 14, 2011).                   We

grant Bacon’s motion to proceed under the Criminal Justice Act.

We   dispense   with   oral    argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2